         Case: 5:19-cr-00259-DAP Doc #: 27 Filed: 02/05/21 1 of 5. PageID #: 140




                          IN THE UNITEST STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                      )
                        Plaintiff                     )   CASE NO. 5:19-CR-259
                                                      )
                                                      )    JUDGE DAN A. POLSTER
           v.                                         )
                                                      )    OPINION AND ORDER
DAVONTIERE D. HOLLINSHED,                             )
                                                      )
                       Defendant                      )


                                            MEMORANDUM

          Before the Court is Defendant Davontiere D. Hollinshed’s Letter Motion Requesting

Compassionate Release via Home Confinement. ECF Doc. 24. For the following reasons,

Defendant Hollinshed’s motion is DENIED.

                                             I. Background

          On October 15, 2019, Defendant Hollinshed was sentenced to 30 months of imprisonment

after pleading guilty to one count of Felon in Possession of a Firearm and Ammunition, 18 U.S.C.

§ 922(g)(1). At the time of his arrest, Hollinshed had two outstanding arrest warrants, and was on

Post-Release Control in the State of Ohio. Hollinshed is currently being held at FCI Hazelton and

has a release date of May 15, 2021. 1 In his pro se motion, he asks the Court to release him

immediately due to the fact that the facility, and in particular the N-2 Unit, where Hollinshed is

housed, is experiencing an outbreak of COVID-19. The Court appointed a Federal Public Defender

(“FPD”) for Hollinshed on December 30, 2020. On January 15, 2021, the FPD filed a Notice of




1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/(last visited Feb. 5, 2021).

                                                      1
      Case: 5:19-cr-00259-DAP Doc #: 27 Filed: 02/05/21 2 of 5. PageID #: 141




No Intent to File Supplement to Hollinshed’s pro se motion. Doc #: 25. On January 29, 2021, the

Government filed a response in opposition to Hollinshed’s motion. ECF Doc. 26.

                                          II. Discussion

A. Exhaustion of Administrative Process

       Before petitioning the Court for compassionate release, a defendant must show that he has

“fully exhausted all administrative rights” to request relief from the Bureau of Prisons (“BOP”),

or else must show that thirty (30) days have elapsed since a request has been received by the

warden of the defendant’s facility. 18 U.S.C. § 3582(c)(1)(A). This “mandatory claim-processing

rule” must be enforced when raised in opposition to an improperly filed motion. United States v.

Alam, 960 F.3d 831, 834 (6th Cir. Jun. 2, 2020).

       Defendant Hollinshed has not demonstrated that he has met the exhaustion requirement.

On November 4, 2020, Hollinshed filed his first pro se Motion for Compassionate Release. ECF

Doc. 22. The Court dismissed the motion sua sponte without prejudice, and instructed Hollinshed

on the need to show that the exhaustion requirement had been met. ECF Doc. 23. However,

Hollinshed’s current motion similarly fails to make a showing. Although Hollinshed has included

a copy of a letter request to the warden, he has not produced any evidence that this letter was

received. As the Government notes, the staff at FCI Hazelton have no record of receiving this letter.

ECF Doc. 26 at 12. A plain reading of the statute indicates that it is incumbent upon Hollinshed to

ensure receipt by the warden, and that the thirty-day period does not begin until receipt-in-fact of

Hollinshed’s request. Thus, it cannot be said that he has exhausted his administrative remedies,

and the Court cannot accept his motion.

       The Government has conceded that administrative errors do happen and that it is possible

that Hollinshed’s request was misplaced by the prison staff. However, even if the Court were to



                                                 2
       Case: 5:19-cr-00259-DAP Doc #: 27 Filed: 02/05/21 3 of 5. PageID #: 142




find that Hollinshed’s request had been exhausted, it would fail on the merits, as further explained

below.

B. Factors Warranting Early Release

         Under 18 U.S.C. § 3582(c)(1)(A)(i), before granting a sentence modification, a court must

find: (A) extraordinary and compelling reasons warrant a sentence modification; (B) the defendant

is not a danger to the safety of any other person or the community, and (C) the reduction is

appropriate considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v.

Hardin, Case No. 1:19 CR 240, 2020 U.S. Dist. LEXIS 90855, at *5 (N.D. Ohio Apr. 7, 2020).

    1. Extraordinary and Compelling Reasons

         To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant resides has a severe COVID-

19 outbreak. See Hardin, 2020 U.S. Dist. LEXIS 90855, at *5-6; see also United States v. Jones,

No. 20-3701, 980 F.3d 1098, 1109 (6th Cir. Nov. 20, 2020) (“Until the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to

determine whether an ‘extraordinary and compelling’ reason justifies compassionate release…”).

         Hollinshed has made no claim that he suffers from any adverse medical condition, let alone

one that presents an increased risk with COVID-19. The Centers for Disease Control and

Prevention (“CDC”) have determined that certain medical conditions lead to the likelihood of

severe outcomes from COVID-19, 2 and the Court has relied on this list in assessing the risk to

individual inmates. But Hollinshed has not stated that he suffers from any of these conditions, and



2
 People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited Feb. 5, 2021).

                                                       3
       Case: 5:19-cr-00259-DAP Doc #: 27 Filed: 02/05/21 4 of 5. PageID #: 143




it appears that he does not. See ECF Doc. 26 at 18. As such, Hollinshed cannot satisfy the first

prong of this test.

         Nor does Hollinshed’s situation meets the second prong of the “extraordinary and

compelling reasons” test. Currently, FCI Hazelton has only six active cases: two among inmates

and four among staff. 3 This represents a wholly negligible infection rate within the facility. 4 It

appears that the protective measures implemented by BOP in December may have mitigated the

need for early release to protect the health of inmates. And, the BOP has begun a program of

vaccination of its inmates. ECF Doc. 26 at 2. As “extraordinary and compelling” reasons are a

necessary component of the Court’s ability to grant compassionate release, and as Hollinshed has

failed to provide such reasons, his Motion cannot be granted.

    2. Danger to the Community

         The Court also notes that Hollinshed would fail under the second prong for considering

early release. He was arrested for possessing a stolen firearm at a time when there were two active

arrest warrants for him. Further, his history contains several convictions for firearms related

offenses; he was disqualified from possessing a gun; and that was the basis for his latest conviction.

Given this history, Hollinshed has not shown that he poses no danger to the community if released.




3
  COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Feb.
5, 2021). Although Hollinshed has attached to his motion a warning of an increase of COVID-19 instances in the N-
2 Unit, this letter did not include any specific information on the number of active cases in the unit. ECF Doc. 24-1
at 2.
4
  There are currently 1,288 inmates held at FCI Hazelton. FCI Hazelton, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/locations/institutions/haf/ (last visited Feb. 5, 2021).

                                                         4
     Case: 5:19-cr-00259-DAP Doc #: 27 Filed: 02/05/21 5 of 5. PageID #: 144




                                     III. Conclusion

      For the above reasons, Defendant Hollinshed’s motion requesting compassionate release,

ECF Doc. 24 is DENIED.

      IT IS SO ORDERED.



                                                  /s/ Dan Aaron Polster February 5, 2021
                                                  Dan Aaron Polster
                                                  United States District Judge




                                            5
